Name: European Investment Bank: Decision of the Board of Governors of 19 June 1978 on the increase in the Bank' s capital
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation;  EU finance;  monetary economics
 Date Published: 1978-07-24

 Avis juridique important|31978D0724(02)European Investment Bank: Decision of the Board of Governors of 19 June 1978 on the increase in the Bank' s capital Official Journal L 199 , 24/07/1978 P. 0003 - 0004DECISION OF THE BOARD OF GOVERNORS of 19 June 1978 on the increase in the Bank's capital THE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK, Pursuant to Articles 4 (3) and 5 (2) of the Statute, Having regard to - Article 18 (5) of the Statute, - the current and desired development of the activities of the European Investment Bank, - the invitation of the European Council, at its meeting in Copenhagen on 7 to 8 April 1978, to the Board of Governors to double the Bank's capital, DECIDES UNANIMOUSLY: - that the subscribed capital of the European Investment Bank shall be increased from 3 543 750 000 to 7 087 500 000 units of account, - that the increase of 3 543 750 000 units of account shall be subscribed by Member States as follows, in proportion to their share in the subscribed capital: >PIC FILE= "T0014382"> - that each Member State shall pay, in its national currency, 10 % of its share in the capital increase decided, i.e. 354 375 000 units of account, in proportion to its share in the subscribed capital, in eight six-monthly instalments payable on 30 April and 31 October of each year, the first falling due on 30 April 1980, thereby raising the amount of paid-in capital to 12 785714286 % of the subscribed capital, - that the rates for converting the unit of account into national currencies for payment purposes shall be those obtaining on the last working day of the month preceding the date of each payment. CONSEQUENTLY: - the first paragraph of Article 4 (1) of the Statute shall now read as follows: "The capital of the Bank shall be seven thousand and eighty seven million five hundred thousand units of account, subscribed by the Member States as follows: >PIC FILE= "T0014383"> - Article 5 (1) of the Statute shall now read as follows: "The subscribed capital shall be paid in by Member States to the extent of 12 785714286 % of the amounts laid down in Article 4 (1)." For the Board of Governors Chairman K. HEINESEN Secretary H. LENAERT